


110 HR 3850 IH: Responsible and Effective Solutions

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3850
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Carney (for
			 himself and Mr. Chabot) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To improve the collection and use of data related to
		  crimes of child exploitation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible and Effective Solutions
			 for Children Using and Entering Online Services Act of
			 2007.
		2.Data relating to
			 crimes of child exploitationSection 227(b) of the Victims of Child Abuse
			 Act of 1990 (42 U.S.C. 13032(b)) is amended—
			(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
			(2)by inserting after
			 paragraph (2) the following new paragraph:
				
					(3)Contents of
				report
						(A)A provider of electronic communication
				services or remote computing services described in paragraph (1) who makes a
				report under that paragraph shall, to the extent possible, include in such
				report information related to the facts and circumstances of such report that
				is reasonably available to the provider, and that the provider considers to be
				reliable information, which may include—
							(i)any identifying
				information of the person who is the subject of the report, including—
								(I)a user
				identification or other online identifier;
								(II)an electronic
				mail address;
								(III)a website
				address; or
								(IV)a uniform
				resource locator;
								(ii)information pertaining to the geographic
				location of the person, website, or URL involved in the alleged incident, which
				may include—
								(I)street
				address;
								(II)telephone
				number;
								(III)area
				code;
								(IV)ZIP code;
				or
								(V)Internet Protocol
				address;
								(iii)any image of
				apparent child pornography that is the subject of the report;
							(iv)the dates and times of the incident of
				apparent child pornography, which may include when images were uploaded,
				transmitted, reported, or discovered; and
							(v)if not registered with the National Center
				for Missing and Exploited Children, accurate contact information for such
				provider, including address, telephone number, facsimile number, electronic
				mail address, and an individual point of contact for such provider.
							(B)A provider of electronic communication
				services or remote computing services who makes a report under paragraph (1)
				and provides information in good faith compliance shall not be considered in
				violation of this
				section.
						;
			(3)by amending paragraph (4) (as so
			 redesignated by
			 paragraph (1) of this subsection) to read as
			 follows:
				
					(4)State, local,
				and international referralsIn addition to forwarding such reports to
				those agencies designated in paragraph (2), the National Center for Missing and
				Exploited Children is authorized to forward any such report to an appropriate
				official of a State or subdivision of a State for the purpose of enforcing
				State criminal law, or to an appropriate official of a foreign law enforcement
				agency that—
						(A)is willing to
				reciprocally refer such reports to law enforcement authorities in the United
				States;
						(B)is a signatory to
				the Council of Europe Convention on Cybercrime or a Mutual Legal Assistance
				Treaty with the United States;
						(C)has set forth a
				legal basis to use the materials for purposes of investigating, or engaging in
				enforcement proceedings related to, possible violations of foreign laws related
				to child pornography and child exploitation similar to practices prohibited by
				sections 2251, 2251A, 2252, 2252A, 2252B, or 2260 of title 18, United States
				Code, involving child pornography (as defined in section 2256 of that title),
				or 1466A of that title;
						(D)has set forth a
				bona fide legal basis for the foreign law enforcement agency’s authority to
				maintain the material in confidence; and
						(E)is not from a
				foreign state that the Secretary of State has determined, in accordance with
				section 6(i) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(i)),
				has repeatedly provided support for acts of international terrorism, unless and
				until such determination is rescinded pursuant to section 6(i)(4) of that Act
				(50 U.S.C. App. 2405(i)(4)).
						;
				and
			(4)by adding at the
			 end the following new paragraph:
				
					(6)Duty to preserve
				evidenceThe Attorney General
				shall designate necessary staff members, as specified by the Attorney General,
				who are assigned to work full-time at the National Center for Missing and
				Exploited Children on reports of child pornography to have responsibility for
				issuing preservation requests under section 2703(f) of title 18, United States
				Code, to a provider of electronic communication services or remote computing
				services to preserve any records or other information related to the facts or
				circumstances used by such provider to make a report under paragraph (1) which
				has been referred for investigation to an Internet Crimes Against Children Task
				Force in the jurisdiction of such law enfocement agency. Such preservation
				request may be issued related to—
						(A)a report to the Cyber Tip Line made by a
				provider of electronic communication services or remote computing services
				pursuant to paragraph (1); or
						(B)a report to the Cyber Tip Line made by a
				member of the public or a provider of electronic communication services or
				remote computing services, if the circumstances are such that the provider of
				electronic communication services or remote computing services reasonably
				believes that an emergency involving the immediate danger or serious physical
				injury to any child justifies
				preservation.
						.
			3.Enhanced immunity
			 to encourage reporting by providersSection 227(c) of the Victims of Child Abuse
			 Act of 1990 (42 U.S.C. 13032(c)) is amended to read as follows:
			
				(c)Limited
				liabilityNo civil claim or
				criminal charge may be brought in Federal or State court against any provider
				of electronic communication services or remote computer services on account of
				any action taken in good faith by such provider to comply with or pursuant to
				this
				section.
				.
		4.Use of
			 information by the NCMECSection 227(f) of the Victims of Child Abuse
			 Act of 1990 (42 U.S.C. 13032(f)) is amended—
			(1)by redesignating
			 paragraph (2) as paragraph (3); and
			(2)by inserting after
			 paragaph (1) the following new paragraph:
				
					(2)Use of
				information to combat child pornographyThe National Center for Missing and
				Exploited Children is authorized to provide elements relating to any image,
				including the image itself, or other relevant information reported to its Cyber
				Tipline in accordance with this section, to any provider of electronic
				communication services or remote computing services for the purposes described
				in subparagraphs (A) and (B), if such provider provides an assurance that such
				elements shall be used by the provider only for the following purposes:
						(A)To permit such
				provider to stop the further transmission of child pornography images.
						(B)To develop
				technologies to prevent and detect child pornography.
						(C)To develop industry best practices related
				to the prevention and detection of child
				pornography.
						.
			5.Additional
			 provisionsSection 227 of the
			 Victims of Child Abuse Act of 1990 (42 U.S.C. 13032(c)) is further amended by
			 adding at the end the following new subsections:
			
				(h)State
				preemptionAny law,
				regulation, provision, or action of any State that requires any person to
				notify another person, governmental agency, or other entity regarding images of
				child pornography or of child sexual exploitation displayed or transmitted on
				the Internet, or under which liability is imposed on any person for failure to
				notify another person, a governmental agency, or other entity regarding such
				images shall be preempted.
				(i)Reports to
				Congress
					(1)Annual report by
				the Attorney GeneralThe Attorney General of the United States
				shall submit to Congress, and make publicly available on the website of the
				Department of Justice, an annual report containing—
						(A)the number
				of—
							(i)investigations by
				Federal, State, and local law enforcement agencies of crimes of sexual
				exploitation against children that are initiated by a report made to the
				National Center for Missing and Exploited Children under subsection
				(b)(1);
							(ii)prosecutions resulting from investigations
				by Federal, State, and local law enforcement agencies of crimes of sexual
				exploitation against children initiated by such a report;
							(iii)convictions resulting from prosecutions by
				Federal, State, and local authorities of crimes of sexual exploitation against
				children initiated by such a report; and
							(iv)convictions of
				repeat offenders initiated by such a report;
							(B)descriptions of sentences given to persons
				convicted as a result of investigations initiated by such a report;
						(C)the length of time between initiation and
				completion of investigations, prosecutions, and convictions initiated by such a
				report;
						(D)the results of investigation initiated by
				such a report, including whether a closed investigation was reopened, the
				reasons an investigation was reopened (if applicable), and the ultimate result
				of the investigation.
						(2)Annual
				verification report by the Inspector GeneralThe Inspector
				General of the Department of Justice shall submit to Congress, and make
				publicly available on the website of the Department of Justice, an independent
				verification of the report submitted by the Attorney General in accordance with
				paragraph
				(1).
					.
		6.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect 180 days after the date of the
			 enactment of this Act.
		
